

EXHIBIT 10.17


TRANSLATION FOR CONVENIENCE ONLY - NOT LEGALLY BINDING

 
[TRANSLATION]
 
AGREEMENT FOR THE MANUFACTURE OF SECURED SPRING WATER ICE CUBES AND BOTTLED
WATER
     
BETWEEN:
 
WATER BANK OF AMERICA INC., a corporation legally incorporated pursuant to the
Canada Business Corporations Act, with its registered office at 5 Place
Ville-Marie, Montreal, Quebec H3B 2G2, duly represented for the purposes hereof
by Mr. Jean Jean Pelletier, authorized to act for the purposes hereof as
declared by him;
         
hereinafter referred to as “WBOA”
     
AND:
 
4287762 CANADA INC., a corporation legally incorporated pursuant to the Canada
Business Corporations Act, with its registered office at 12,271 Route 11,
Village Blanchard, New Brunswick, Canada E8P 1R4, duly represented by Mr. Bruno
St-Onge, authorized to act for the purposes hereof as declared by him;
         
hereinafter referred to as “CANADA INC.”
     
AND:
 
ANTIROUILLE MÉTROPOLITAIN CANADA LTÉE, a corporation legally incorporated
pursuant to the Canada Business Corporations Act, with its registered office at
3175 Thibeau Blvd., Trois-Rivières, Quebec, duly represented by Mr. Bruno
St-Onge, authorized to act for the purposes hereof as declared by him;
         
hereinafter referred to as as the “INTERVENER”

 
WHEREAS a promise to sell was executed on January 26, 2006, between WBOA and
Bruno St-Onge, the latter having designated the INTERVENER as the purchaser;
 
WHEREAS said promise to sell stipulates that the sale of the shares of 4287762
CANADA INC., which exploits a spring located in New Brunswick (hereinafter
referred to as the “Spring”), is conditional upon the parties having agreed to
an agreement for the supply and manufacture of secured spring water ice cubes;
 
 
Page 1 of 11

--------------------------------------------------------------------------------

 
 
WHEREAS the Spring has an annual catchment capacity of approximately ONE BILLION
SIX HUNDRED FORTY MILLION (1,640,000,000) litres of water;
 
WHEREAS the parties hereby wish to enter into a private agreement whereby CANADA
INC. will grant to WBOA water rights and will undertake to manufacture secured
spring water ice cubes exclusively for WBOA, as well as to supply
non-exclusively, bottled water in various formats (hereinafter collectively
referred to as the “Products”);
 
THE PARTIES AGREE AS FOLLOWS:
 
1.
PREAMBLE

 

 
1.1
The preamble is an integral part hereof.

 
2.
MANUFACTURING AGREEMENT

 

 
2.1
Production Unit

 
Upon the execution hereof, CANADA INC. undertakes to purchase a production unit
for the manufacturing of secured spring water ice cubes, the whole in accordance
with the specifications provided by WBOA (hereinafter referred to as the
“Unit”). With respect thereto, CANADA INC. undertakes to pay a maximum amount of
SIX HUNDRED THOUSAND DOLLARS CANADIAN ($600,000.00 CDN) for the purpose of
purchasing the Unit and installating same in its premises within approximately
seven (7) months following the execution of this agreement, the whole subject to
the suppliers. It is understood that said amount of SIX HUNDRED THOUSAND DOLLARS
CANADIAN ($600,000.00 CDN) includes the costs of purchase, transport,
installation, training and start of production.
 

 
2.2
Maintenance and Operation of the Unit

 
It is understood that CANADA INC. shall be fully responsible for any and all
costs relating to the maintenance and operation of the Unit. Without limiting
the generality of the preceding, CANADA INC. shall bear and assume all costs
relating to the ongoing maintenance of the Unit, the supplying of any power
sources required for the operation of the Unit (electricity, compressed air,
etc.), the purchase of any parts and products for maintenance, as well as oil,
grease and detergent, all deemed edible, as well as any spare parts required for
the ongoing operation of the Unit.
 

 
2.3
Exclusivity

 
CANADA INC. undertakes to hand over, on an exclusive basis, all production
capacity generated by the Unit and undertakes to maintain the Unit in proper
working order so as to respect the projected production planning as determined
by the parties.
 
 
Page 2 of 11

--------------------------------------------------------------------------------

 
 
On the other hand, WBOA undertakes not to sign any contracts for the manufacture
of secured spring water ice cubes in North America, with the exception of the
events provided for in Section 2.5 hereunder.
 
Notwithstanding the above paragraph, it is expressly understood that WBOA shall
be allowed to obtain its supply from any other source if one or any of the
following conditions should arise:
 

 
(i)
if the spring water supplied by CANADA INC. does not meet regulatory and
legislative norms in Canada and the United States, and CANADA INC. has not
remedied such situation within sixty (60) days following the delivery of a
written notice to this effect;

 

 
(ii)
if, as a result of transportation and customs costs, the price(s) charged by
CANADA INC. for secured spring water ice cubes and/or bottles of water is (are)
more than 20% higher than the price(s) offered by a competitive supplier and if
CANADA INC. refuses to lower its costs accordingly so that the offered price(s),
including transportation and customs costs, is (are) identical to the one
(those) offered by the competitive supplier;

 

 
(iii)
if CANADA INC. cannot fulfill the orders as provided by WBOA for a Period, as
defined in Section 2.4 hereunder, for any reasons whatsoever;

 
Moreover, the parties acknowledge and represent that none of the provisions in
this paragraph shall be interpreted as preventing WBOA from purchasing and/or
manufacturing secured spring water ice cubes made with treated water in the
United States. With respect to Canada, CANADA INC. shall have a right of first
refusal with respect to the manufacturing of secured spring water ice cubes made
from treated water.
 

 
2.4
Industrial Planning and Orders

 
The parties will work together to establish a projected production plan for the
Products based on a three (3) month time frame (hereinafter referred to as as
the “Period”). Throughout the execution of the present agreement, such projected
planning, which is adjustable, will be updated every month during the term of
this agreement.
 
Subject to delivery estimates and manufacturing delays, WBOA will place an order
with CANADA INC. stipulating a schedule for delivery and, as the case may be,
any overbilling with respect to handling will be agreed upon between the
parties.
 
With respect to all orders of Products, WBOA will pay in cash or will provide
CANADA INC. with a bank or payment guarantee.
 
 
Page 3 of 11

--------------------------------------------------------------------------------

 
 

 
2.5
Stocks and Finished Products

 
CANADA INC. will be responsible for providing a sufficient inventory of
consumables required for the processing of secured spring water ice cubes
(superior and inferior grade PET film, cardboard, pallets, self-adhesive
stickers, printer ink, etc.). CANADA INC. will also provide the water necessary
for the production of the Products, the whole as stipulated in the Agreement for
Supply of Spring Water entered into on this day between the parties.
 
CANADA INC. warrants to WBOA that the packaging and consumables, to the
knowledge of CANADA INC., meet the security and food hygiene norms in effect in
Canada and the United States and undertakes, with respect thereto, to take all
necessary measures in the event of any amendment thereto in order to modify the
production of the Products accordingly.
 
CANADA INC. will assume all handling costs associated with the production of the
Products, from the loading of the consumables to the supplying of the Unit and
up to the loading of the Products, the whole in accordance with accepted
industry practices.
 

 
2.6
Inspection

 
Provided that it has given CANADA INC. sufficient advance notice, WBOA may
proceed with an inspection of the Unit; such inspections shall not disturb
CANADA INC.’s operations.
 
Moreover, CANADA INC. may, at its discretion, ask WBOA to approve samples of the
Products prior to delivery.
 

 
2.7
Contract Guarantee

 
CANADA INC. guarantees WBOA that any Products found to be defective will be
replaced as soon as possible after such Products are returned and the results of
the analysis are obtained by the plant’s internal house laboratory.
 
With the exclusion of any serial defects, this guarantee covers manufacturing
defects and defects in the materials.
 
In the event that identical defects appear in series, the parties, by common
accord, will take all necessary measures (as an example of necessary measures:
correction of settings, design modifications, etc.) to remedy the situation. If
this situation is entirely attributable to CANADA INC., the latter will replace
any defective Products at its expense.
 
This guarantee does not cover defects resulting from normal wear and tear, a
faulty installation or a modification of the Products not formally accepted by
CANADA INC.
 
 
Page 4 of 11

--------------------------------------------------------------------------------

 
 
This guarantee will expire when and where the transporter’s responsibility
begins, except if services of the latter have been retained by CANADA INC.
 

 
2.8
Price

 
In addition to the price of water, which is provided for in the Agreement for
Supply of Spring Water entered into between the parties on this day, the parties
agree that for the first five (5) years, the base price for the production of
secured spring water ice cubes will be determined based on the method used
according to the document annexed hereto as Schedule “A”. For all subsequent
years, the parties will agree in good faith on a price for each Period. With
respect to other Products, the parties will agree in good faith on a production
price at the beginning of each Period.
 

 
2.9
“ICE ROCKS” Trademark

 
WBOA undertakes to never associate the “ICE ROCKS” trademark with products
containing treated water (namely bottled treated water and secured ice cubes
made with treated water).
 
3.
TERM

 
This agreement will have a term of twenty (20) years starting as of the date of
execution.
 
4.
DEFAULT

 

 
4.1
Termination by WBOA

 
The following events are deemed to be events of default and will entitle WBOA to
terminate this agreement upon giving CANADA INC. a sixty (60) day written notice
to this effect if:
 

 
(i)
CANADA INC. fails to honour one or several clauses of the agreement or of any
other agreement in effect between the parties;

 

 
(ii)
CANADA INC. is declared bankrupt or insolvent by a competent court, makes an
assignment of its business or of all or a substantial portion of its assets for
the benefit of its creditors in general;

 

 
(iii)
other than pursuant to an internal reorganisation, a merger or an acquisition,
CANADA INC. proceeds with the liquidation of its business or of all or a
substantial portion of its assets, or with the dissolution of its corporate
entity;

 

 
(iv)
CANADA INC. avails itself of a law relating to the protection of insolvents or a
law relating to restructuring, arrangements, liquidation or any other similar
law relating to the rights of creditors in general;

 
 
Page 5 of 11

--------------------------------------------------------------------------------

 
 

 
(v)
CANADA INC. files a proposal pursuant to the Bankruptcy and Insolvency Act
(Canada) or does not contest the filing by a third party of a petition in
bankruptcy pursuant to such act;

 

 
(vi)
CANADA INC. requests the appointment of a liquidator or a receiver to manage or
liquidate its business or all or a substantial portion of its assets or does not
contest the filing by a third party of a petition regarding such appointment;

 

 
(vii)
the business of CANADA INC. or all or a substantial portion of its assets are
subject to seizure by a creditor or are put in receivership or a liquidator is
appointed with respect thereto to manage or liquidate its business or all or a
substantial portion of its assets, unless such seizure, receivership or
appointment of a liquidator is cancelled within fifteen (15) days;

 

 
(viii)
after having negotiated in good faith, the parties cannot agree upon a price
according to Section 2.8 of this agreement;

 

 
(ix)
without limiting the preceding, CANADA INC. is in breach of one or any of its
obligations pursuant to this agreement.

 

 
4.2
Termination by CANADA INC.

 
The following events are deemed to be events of default and will entitle CANADA
INC. to terminate this agreement upon giving WBOA a sixty (60) day written
notice to this effect if:
 

 
(i)
WBOA fails to honour one or several clauses of the agreement or of any other
agreement in effect between the parties;

 

 
(ii)
WBOA is declared bankrupt or insolvent by a competent court, makes an assignment
of its business or of all or a substantial portion of its assets for the benefit
of its creditors in general;

 

 
(iii)
other than pursuant to an internal reorganisation, a merger or an acquisition,
WBOA proceeds with the liquidation of its business or of all or a substantial
portion of its assets or with the dissolution of its corporate entity;

 

 
(iv)
WBOA avails itself of a law relating to the protection of insolvents or a law
relating to restructuring, arrangements and liquidation, or any other similar
law relating to the rights of creditors in general;

 

 
(v)
WBOA files a proposal pursuant to the Bankruptcy and Insolvency Act (Canada) or
does not contest the filing by a third party of a petition in bankruptcy
pursuant to such act;

 
 
Page 6 of 11

--------------------------------------------------------------------------------

 
 

 
(vi)
WBOA requests the appointment of a liquidator or a receiver to manage or
liquidate its business or all or a substantial portion of its assets or does not
contest the filing by a third party of a petition regarding such appointment;

 

 
(vii)
the business of WBOA or all or a substantial portion of its assets are subject
to seizure by a creditor or are put in receivership or a liquidator is appointed
with respect thereto to manage or liquidate its business or all or a substantial
portion of its assets, unless such seizure, receivership or appointment of a
liquidator is cancelled within fifteen (15) days;

 

 
(viii)
after having negotiated in good faith, the parties cannot agree upon a price
according to Section 2.8 of this agreement;

 

 
(ix)
without limiting the preceding, WBOA is in breach of one or any of its
obligations pursuant to this agreement;

 

 
(x)
in the event that, according to Section 5.2 (ix) of the Agreement for Supply of
Spring Water, WBOA does not purchase from CANADA INC.:

 

 
·
for the first year, an amount of water totaling FIVE HUNDRED THOUSAND DOLLARS
CANADIAN ($500,000.00 CDN) following the purchase and the installation of the
Unit as defined in Section 2.1 of the Agreement for the Manufacture of Secured
Spring Water Ice Cubes and Bottled Water;

 

 
·
for the second year, an amount of water totaling ONE MILLION DOLLARS CANADIAN
($1,000,000.00 CDN);

 

 
·
for the third year, an amount of water totaling TWO MILLION DOLLARS CANADIAN
($2,000,000.00 CDN);

 

 
·
for the fourth year, an amount of water totaling FOUR MILLION DOLLARS CANADIAN
($4,000,000.00 CDN);

 

 
·
for the remainder of the term of the agreement, an amount of water totaling
EIGHT MILLION DOLLARS CANADIAN ($8,000,000.00 CDN) per year;

 
The parties acknowledge and represent, however, that any quantity of water
purchased by a purchaser with whom CANADA INC. is presently negotiating with
through the agency of Mr. Anthony Alcindor Jr., shall, for the purposes of this
section (namely the minimum quantity to be purchased by WBOA) be considered as
having been purchased by WBOA.
 

 
(xi)
WBOA was not listed on a recognized stock exchange on or before February 11,
2008.

 
 
Page 7 of 11

--------------------------------------------------------------------------------

 
 
5.
BUY-BACK OF THE UNIT

 

 
5.1
In the event that either of the parties were to terminate the present agreement
for any reason whatsoever, the whole according to Sections 4.1 and 4.2, WBOA
will buy the Unit back from CANADA INC. at the following price, in addition to
the cost of any inventory or consumable raw materials in stock:

 
·      during the first five years:
100% of the purchase price;
·      during the sixth to the tenth year:
80% of the purchase price;
·      during the eleventh to the fifteenth year:
60% of the purchase price;
·      during the sixteenth to the twentieth year:
40% of the purchase price;

 
Notwithstanding the preceding, WBOA will pay CANADA INC. an additional amount of
FIVE HUNDRED THOUSAND DOLLARS ($500,000.00) in the event that the present
agreement is terminated for the reasons provided for in Sections 4.2 (i), (ix)
and (x).
 
The payment of the Unit, and as the case may be of the additional amount, will
be completed no later than three (3) months after the termination of the
agreement, failing which the rights of WBOA to purchase the Unit pursuant hereto
will be extinguished for all legal purposes. In such event, Section 6.1 will be
non-applicable.
 
6.
NON-COMPETITION

 

 
6.1
During the entire term of this agreement and for a period of five (5) years from
its expiry for any reason whatsoever, CANADA INC. undertakes to not manufacture,
distribute or sell, directly or indirectly, secured spring water ice cubes
similar or identical to those offered by WBOA.

 

 
6.2
Notwithstanding Section 6.1 hereinabove, CANADA INC. may manufacture, distribute
or sell, directly or indirectly, secured spring water ice cubes similar or
identical to those offered by WBOA in the following cases:

 

 
(i)
if, following the termination of this agreement, on the grounds provided for
herein, WBOA does not pay CANADA INC. for the Unit within the time limit
provided for in Section 5.1 hereinabove.

 
7.
CONFIDENTIALITY

 

 
7.1
During the entire term of this agreement and for a period of five (5) years
following its expiry for any reason whatsoever, the parties undertake to take
all necessary measures to ensure the confidentiality of any information of this
nature that are communicated to them on a confidential basis by the other party.

 
 
Page 8 of 11

--------------------------------------------------------------------------------

 
 
8.
GENERAL PROVISIONS

 

 
8.1
Severability

 
Except for an express provision hereof to the contrary effect, each section,
term and provision of this agreement, in whole or in part, is deemed to be
independent and if such provision of this agreement is, for any reason
whatsoever, deemed invalid, or contrary to or in conflict with an existing or
eventual law or regulation as a result of a final decision not subject to
recourse rendered by a court, an agency or an arbitration tribunal in a
jurisdiction having authority regarding proceedings to which WBOA and CANADA
INC. are a party, said decision or judgment will not be prejudicial to the other
portions of this agreement which will remain moreover intelligible and will
continue to be in full force and effect and will bind the parties to this
agreement and will not have any effect on the application thereof.
 
However, the portion deemed invalid will be deemed to no longer be part of this
agreement as of the date of the expiry of the delay for the appeal.
 

 
8.2
Notice

 
Any notice, consent, approval, declaration, authorization, document or any other
communication required or permitted pursuant to the terms and conditions of this
agreement shall be made or given in writing and shall be delivered in person or
by messenger to the parties at their respective addresses as set forth
hereinabove with the exception of CANADA INC. whose address for service shall be
3175 Thibeau Blvd., Trois-Rivières, Quebec, G8T 1G4, or at any other address or
addresses indicated by the interested party by means of a written notice to the
other party hereto as provided for hereinabove.
 

 
8.3
Time is of the Essence

 
The time limits prescribed herein are an essential part of this agreement. Time
limits shall be calculated in accordance with the provisions of the Code of
Civil Procedure of Quebec.
 

 
8.4
Headings and Numbering

 
The headings and numbering of the provisions set forth in this agreement or in
any schedules hereto are inserted solely for the convenience of the reader and
will in no way have any effect on the interpretation thereof.
 

 
8.5
Non-waiver of Rights

 
The waiver by WBOA or by CANADA INC., as the case may be, to prevail itself of
any infringement of a term or condition of this agreement shall not be deemed as
a waiver to invoke any subsequent infringement of such term or condition or any
other term or condition hereof. The acceptance by CANADA INC. thereafter of an
amount payable, in particular by WBOA, pursuant to this agreement shall not be
deemed as a waiver to invoke any other prior infringement of any term or
condition hereof, with the exception of the omission to pay the specified amount
as agreed upon, whether or not CANADA INC. had any knowledge of this prior
infringement when it accepted the said amount. Any waiver of any term or
condition of this agreement by WBOA or CANADA INC. shall be made in writing.
 
 
Page 9 of 11

--------------------------------------------------------------------------------

 
 

 
8.6
Priority

 
This agreement and the documents mentioned therein constitute the entire
agreement entered into between WBOA and CANADA INC. regarding the contents of
this agreement and they cancel and supersede all prior agreements. Each of the
parties acknowledges that no other declarations were made and that it has not
induced the other party to execute this agreement, and that there are no
declarations, incentives, promises or agreements not formulated in this
agreement, verbal or otherwise, between the parties that is otherwise binding,
specifically with respect to this agreement. Only the amendments, corrections or
variations made to this agreement and validated in writing shall be binding upon
any of the parties.
 

 
8.7
Cumulative Rights and Recourses

 
The rights and recourses of the parties as provided for in this agreement are in
addition to and not in lieu of any of the other rights and recourses pursuant
hereto or with respect to any other agreement between the parties, in right or
in equity.
 

 
8.8
Heirs, Successors and Assigns

 
This agreement enures to the benefit of the parties and is binding upon them and
upon their heirs, executors, administrators, successors, beneficiaries, trustees
and receivers as well as all their respective legal representatives and assigns.
 

 
8.9
Governing Law

 
This agreement is governed by the laws of Quebec applicable thereto.
 

 
8.10
Choice of Domicile

 
The parties hereby agree that any legal proceedings or quasi-legal proceedings
instituted by any of the parties with respect to this agreement shall be brought
before the competent authority in the judicial district chosen by the applicant,
whether in Trois-Rivières or in Montreal, to the exclusion of any other judicial
district.
 
 
Page 10 of 11

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto signed in Trois-Rivières on February 11,
2006.
 

   
WATER BANK OF AMERICA INC.
         
(signed)
   
By: Jean Jean Pelletier
               
4287762 CANADA INC.
Document annexed to deed no. 13737 of the undersigned notary, after having been
acknowledged as authentic and signed for identification by the interested
parties before the undersigned notary
         
[Various signatures]
 
(signed)
   
By: Bruno St-Onge
               
ANTIROUILLE METROPOLITAIN CANADA LTÉE
         
(signed)
   
By: Bruno St-Onge
TRUE COPY
(signed by the notary)
   

 
 
Page 11 of 11

--------------------------------------------------------------------------------

 